number release date internal_revenue_service index number ----------------------------------- ------------------------------------------------- ------------------------------ ------------- --------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi plr-100886-06 date date ------------- ----------------------- ----------------------- ----------------------------------- ------------------------ legend legend x state d1 d2 trust a dear --------------------- requesting relied under sec_1362 of the internal_revenue_code facts -------------------------------------------------------------- ------------------------ -------- this responds to a letter dated date submitted on behalf of x according to the information submitted x was formed under the laws of state on d1 x elected to be treated as an s_corporation for federal tax purposes effective d1 on d2 a shares of x stock were transferred to trust trust intended to meet the requirements of a qualified_subchapter_s_trust qsst however a timely qsst election was not filed on behalf of trust upon a review of trust’s documents trustee’s plr-100886-06 tax advisor discovered that trust was an ineligible shareholder accordingly trust was amended on d3 x represents that trust meets the requirements of a qsst x and its shareholders have agreed to make any adjustments that the commissioner may require consistent with the treatment of x as an s_corporation law and analysis sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder sec_1361 provides that in the case of a qsst with respect to which a beneficiary makes an election under sec_1361 -- a such trust shall be treated as a_trust described in sec_1361 and b for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 provides that a beneficiary of a qsst or his legal_representative may elect to have sec_1361 apply sec_1361 provides that an election under sec_1361 shall be effective up to days and months before the date of the election sec_1_1361-1 of the income_tax regulations provides that the current income_beneficiary of the trust must make the election under sec_1361 by signing and filing with the service_center with which the corporation files its income_tax return the applicable form or a statement including the information listed in sec_1_1361-1 sec_1362 provides that an election under sec_1362 will be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small plr-100886-06 business corporation sec_1362 provides that the termination shall be effective on and after the date of cessation sec_1362 in relevant part provides that if an election under ' a by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or b was terminated under ' d the secretary determines that the circumstances resulting in the ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness or termination steps were taken so that the corporation is once more a small_business_corporation and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based solely on the representations made and the information submitted we conclude that x's s_corporation_election terminated on d2 under sec_1362 further we conclude that this termination of x's s_corporation_election was an inadvertent termination within the meaning of sec_1362 accordingly pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation from d2 and thereafter provided that the required qsst election with an effective date of d2 is filed with the appropriate service_center within days from the date of this letter trust otherwise qualifies as a qsst and x's s_corporation_election was valid and was not otherwise terminated under sec_1362 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely plr-100886-06 enclosures copy of this letter copy for sec_6110 purposes david r haglund senior technician reviewer branch office of associate chief_counsel passthroughs special industries
